            Case 1:20-cv-00631-AWI-SAB Document 30 Filed 10/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   ROBERT JOHNSTON, et al.,                             Case No. 1:20-cv-00631-AWI-SAB

10                   Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
11           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
12   FCA US LLC,                                          OF THE FEDERAL RULES OF CIVIL
                                                          PROCEDURE
13                   Defendant.
                                                          (ECF No. 29)
14

15          On October 7, 2020, a stipulation was filed dismissing this action without prejudice. In

16 light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

17 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

18 dismissed without prejudice.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      All pending dates and matters are terminated; and

21          2.      The Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust

22                  the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:        October 8, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
